DETAILED CORRESPONDENCE
Acknowledgements
This Office action is in response to Applicants' filing, on 28 May 2021, of a Request for Continued Examination. 
Claims 1, 4-6, 10-11, 16 and 18-29 are pending ("Pending Claims"). 
Claims 1, 4-6, 10-11, 16 and 18-29 are examined ("Examined Claims").

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s filing on 28 May 2021, of a Request for Continued Examination. Claims 2, 3, 7-9, 12-15, and 17 have been cancelled.  Claims 28 and 29 are new. Amendments to claims 1, 10, and 18, have been entered and have been carefully considered. Claims 1, 4-6, 10-11, 16 and 18-29 are pending and are considered below.

Claim Rejections - 35 USC § 101
Applicant argues that with regards to the rejection of claims 1, 4-6, 8, 10, 11, 16, and 18-27 under 35 USC § 101, independent claims 1, 18, and 19 are amended herein to recite additional operations that serve to further distinguish the pending claims from a mental process. Accordingly, at least in view of the present amendments, reconsideration of the § 101 rejection is respectfully requested.
Taken as a whole, claim 1 recites operations of a media content device in communication with a server via a wide area network and in communication with an electronic device via a communication connection within a local network area. The media content device, in addition to accessing product information and selecting a media content item, also receives a selection application and a catalog of media content items from the server via the network. The selection of the media content item is from the received catalog of media content items and the selection is performed by using the received selection application. Additionally, the media content device provides an indication of the selected media content item to the server, receives the selected media content item from the server, and forwards the selected media content item for presentation. Independent claims 18 and 19 are similarly amended.
Thus, the additional steps recited in claims 1, 18, and 19 make clear that the claims do not merely recite a mental process of selecting targeted information, but instead recite a new and useful process, rooted in computer technology, that allows a media content device to work with a server to provide a media content item, wherein the media content item is selected using a selection application provided by the server.

Applicant’s amendments have been entered and the argument with respect to independent claims 1, 18, and 19 is persuasive. The rejection of claims 1, 4-6, 8, 10, 11, 16, and 18-27 under 35 USC §101 has been withdrawn.

Claim Rejections - 35 USC § 102/103
Applicant argues that with regards to the rejection of claims 1, 5, 10, 11, 18-21, 23, 25, and 27 under 35 U.S.C. § 102(a) as allegedly being anticipated by Hardy (US 2014/0165094), claims 4, 16, and 26 under 35 USC § 103 as allegedly being rendered obvious by Hardy in view of Glassman (US 2012/0316984), and claims 22-24 under 35 USC § 103 as allegedly being rendered obvious by Hardy in receiving, by a media content device from a server via a wide area network, a selection application and a catalog of media content items.” Independent claims 18 and 19 contain similar recitations.

Applicant’s amendments have been entered, and the argument with respect to independent claims 1, 18, and 19 is persuasive. The rejection of claims 1, 4-6, 8, 10, 11, 16, and 18-27 under 35 USC §102 and §103 has been withdrawn.

Allowable Subject Matter
Claims 1, 4-6, 10-11, 16 and 18-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
 35 USC 101
The Office finds that Applicant’s independent claims 1, 18, and 19 comply with 35 U.S.C. 101 in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). The independent claims are directed to a process, machine, manufacture or composition of matter, which would pass Step 1 of the two-step analysis for 101 eligibility.
Further, under Step 2A of the analysis the Office did not find that the claims recited an abstract idea, law of nature, or natural phenomenon. The claims do not recite any of the judicial exceptions enumerated in the 2019 PEG. For instance, the claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. The disclosed steps require actions by a processor that cannot be practically performed in the mind. Further, the claim does not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. In addition, the claims does not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible under 35 USC 101 because it does not recite a judicial exception.
Dependent claims 4-6, 10-11, 16 and 20-29 are also found to be allowable based on a rationale similar to the independent claim from which they depend.
35 USC 102/103
Regarding independent claims 1, 18, and 19, the closest art of record, Hardy (US 2014/0165094), Glassman (US 2012/0316984), and Yamada (US 2013/0247117), does not teach at least, individually or in combination, the limiting steps of:
receiving, by a media content device from a server via a wide area network, a selection application and a catalog of media content items;
selecting, by the media content device using the received selection application, a media content item from the catalog of media content items based on the product information;
providing, by the media content device to the server via the wide area network, an indication of the selected media content item; and
receiving, by the media content device from the server via the wide area network, the selected media content item.

These unique features render the claims allowable. Dependent claims 4-6, 10-11, 16 and 20-29 are also allowable based on a rationale similar to the independent claim from which they depend.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C JOHNSON whose telephone number is (571)272-6450.  The examiner can normally be reached on Monday - Friday; 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT C JOHNSON/Examiner, Art Unit 3682                                                                                                                                                                                                        
/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682